Title: From Alexander Hamilton to William Short, 9 May 1791
From: Hamilton, Alexander
To: Short, William


Treasury DepartmentPhiladelphia May 9th. 1791
Sir
Since mine to you of the 13th. of April, I have received your several letters of the eighteenth and thirtieth of December, the fifteenth of January, the seventh, seventeenth and twenty second of february.
Thanking you for the copious information they contain, I assure you, that the further developement of the business has increased my satisfaction with the course you have pursued. The issue of the loan set on foot by you, is too favourable to the credit of this Country not to be particularly pleasing.
I was apprehensive, that inconvenience might attend the restriction by which you are required to defer opening a new loan, till the preceeding one has been communicated and approved. And I doubt not, that the President will readily consent to remove it on perceiving that it has occasioned embarassment. He is expected to return to this place by the middle of June; though as I have written to him on the subject, it is probable that I shall, before his return, receive orders to give you greater latitude.
My letter of the 13th. of April will have enabled you to open a second loan, either in Holland, or in the place to which Mr. Morris alludes—if the supposed opportunity shall have been found real and shall not have passed by. It certainly would be very desireable to be able to resort to more markets than one and if one of those markets should happen to be England it would not be the worse on that account. I think there is a train of good consequences involved in the idea of opening the purses of monied men in that Country to the Government of this. I suspect nevertheless, that it would not be long tolerated.
My objections to the negotiation you announce for obtaining a transfer of the debt due to France, have been confirmed by your subsequent communications.
You are informed that a million and a half of the last loan is destined for France and authorised immediately to apply a million. I am now to inform you that directions have been given to the Treasurer to draw for Eight hundred thousand. Leaving funds for answering this sum, you are at liberty to complete the payment of the whole sum destined for France, as speedily as you think fit.
When the President returns I shall take with him a definitive arragement, and give you a general view of the dispositions intended to be made.
With great consideration and esteem   I have the honor to be   Sir Your obedt. servt.
Alexander Hamilton
William Short EsquireChargé des affaires of the United Statesat the Court of France
